Exhibit Consent of Independent Accountants We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Verso Technologies Inc. of our report dated March 7, 2008, relating to the special-purpose financial statements of Network Infrastructure division of NMS Communications Corporation, which appears in the Current Report on Form 8-K/A of Verso Technologies Inc. dated March 7, 2008.We also consent to the reference to us under the heading “Experts” in such Registration Statements. /s/ PricewaterhouseCoopers LLP Boston,
